Case 2:20-cv-03608-TJH-JC Document 3 Filed 04/20/20 Page 1 of 3 Page ID #:130



  1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
        A Limited Liability Partnership
  2     Including Professional Corporations
      GREG S. LABATE, Cal. Bar No. 149918
  3   glabate@sheppardmullin.com
      TYLER Z. BERNSTEIN, Cal. Bar No. 296496
  4   tbernstein@sheppardmullin.com
      650 Town Center Drive, 10th Floor
  5   Costa Mesa, California 92626-1993
      Telephone: 714.513.5100
  6   Facsimile: 714.513.5130
  7 Attorneys for Defendants
      SHERATON OPERATING CORPORATION
  8 And MARRIOTT INTERNATIONAL, INC.
  9
                                     UNITED STATES DISTRICT COURT
 10
                                   CENTRAL DISTRICT OF CALIFORNIA
 11
 12
      DAISY ALVAREZ, an individual,                       Case No. 2:20-cv-03608
 13
                              Plaintiff,                  [Los Angeles Superior Court Case No.
 14                                                       20STCV10394]
               v.
 15                                                       [State Court Complaint Filed: March
    SHERATON OPERATING                                    13, 2020]
 16 CORPORATION, a Delaware
    corporation; MARRIOTT                                 NOTICE OF PENDENCY OF
 17 INTERNATIONAL, INC.; and DOES 1                       OTHER ACTIONS OR
    through 50, inclusive,                                PROCEEDINGS
 18
                              Defendants.
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                    -1-                      Case No. 2:20-cv-03608
      SMRH:4839-3704-4154.3                 NOTICE OF PENDENCY OF OTHER ACTIONS OR PROCEEDINGS
Case 2:20-cv-03608-TJH-JC Document 3 Filed 04/20/20 Page 2 of 3 Page ID #:131



  1        NOTICE OF PENDENCY OF OTHER ACTIONS OR PROCEEDINGS
  2            Pursuant to United States District Court for the Central District of California
  3 Local Rule 83-1.4, counsel for Defendants SHERATON OPERATING
  4 CORPORATION and MARRIOTT INTERNATIONAL, INC. (“Defendants”)
  5 hereby aver that:
  6            1.       Defendants believe the current action filed by Plaintiff DAISY
  7 ALVAREZ (“Plaintiff”) involves all or a material part of the subject matter of the
  8 action entitled Guadalupe Sosa; Sandra Aragon Gamero v. Marriott International,
  9 Inc., et al., Santa Clara Superior Court Case No. 18CV335342 (“the Sosa action”).
 10 In the Sosa action, filed on September 21, 2018, the plaintiffs seek to certify a
 11 proposed class of all current and former non-exempt housekeepers who worked at
 12 non-unionized Marriott hotels in California since September 21, 2014. The
 13 defendants in the Sosa action include Marriott International, Inc., which is a
 14 defendant in the instant action. The plaintiffs in the Sosa action allege that
 15 Defendant Marriott International, Inc. failed to provide compliant rest periods, failed
 16 to provide accurate wage statements, failed to timely pay final wages, failed to
 17 maintain payroll records, and seek penalties under the Private Attorney General Act
 18 (“PAGA”). Here, Plaintiff seeks to certify a class of all current and former, non-
 19 exempt, hourly paid housekeepers who allegedly worked for Defendants in
 20 California since February 5, 2015. Plaintiff alleges that Defendants failed to
 21 compensate for all hours worked, failed to pay overtime, failed to provide compliant
 22 meal and rest periods, failed to timely pay wages upon termination, failed to provide
 23 accurate itemized wage statements, and seeks PAGA penalties. Therefore, the
 24 instant action involves a material part of the subject matter of the Sosa action. The
 25 group of employees Plaintiff seeks to represent here overlaps with the proposed
 26 class of employees the plaintiffs in the Sosa action seek to represent, and most of the
 27 claims pursued by Plaintiff in the instant lawsuit are subsumed by the claims
 28 asserted in the Sosa action, or vice versa.

                                                   -2-                      Case No. 2:20-cv-03608
      SMRH:4839-3704-4154.3                NOTICE OF PENDENCY OF OTHER ACTIONS OR PROCEEDINGS
Case 2:20-cv-03608-TJH-JC Document 3 Filed 04/20/20 Page 3 of 3 Page ID #:132



  1                a) Counsel for the plaintiffs in the Sosa matter are Daniel R. Weltin of
  2                     The Law Offices of Daniel Weltin, P.C.; 777 Davis Street, Suite 146,
  3                     San Leandro, California 94577; Telephone (510) 856-4421; Facsimile
  4                     (510) 856-3624; Todd Jackson and Andrea Obando of Feinberg,
  5                     Jackson, Worthman & Wasow LLP; 2030 Addison St., Suite 500,
  6                     Berkeley, California 94704; Telephone (510) 269-7998; Facsimile
  7                     (510) 269-7994.
  8
  9                b) Counsel for the defendants in the Sosa matter are Greg S. Labate, and
 10                     Tyler Z. Bernstein of Sheppard, Mullin, Richter & Hampton LLP; 650
 11                     Town Center Drive, 10th Floor; Costa Mesa, California 92626-1993;
 12                     Telephone: (714) 513-5100; Facsimile (714) 513-5130; Hilary A.
 13                     Habib of Sheppard, Mullin, Richter & Hampton LLP; 333 South Hope
 14                     Street, 43rd Floor; Los Angeles, California 90071-1422; Telephone
 15                     (213) 620-1780; Facsimile (213) 620-1398.
 16
 17 Dated: April 20, 2020
 18                                       SHEPPARD, MULLIN, RICHTER & HAMPTON
 19                                       LLP

 20
 21                                       By
                                                           GREG S. LABATE
 22                                                      TYLER Z. BERNSTEIN
 23                                                      Attorneys for Defendants
                                                 SHERATON OPERATING CORPORATION
 24                                               and MARRIOTT INTERNATIONAL, INC.
 25
 26
 27
 28

                                                    -3-                      Case No. 2:20-cv-03608
      SMRH:4839-3704-4154.3                 NOTICE OF PENDENCY OF OTHER ACTIONS OR PROCEEDINGS
